Foley, S.
This proceeding, begun by the filing of a petition and the issuance of a citation, must be deemed to be a special proceeding within subdivision b of section 7 of the Trading with the Enemy Act. It is *695an application to revoke letters of administration. The petition is hy the Swiss consul in charge of German interests on behalf of an alleged widow who is a German citizen and resident of Germany. u The law is well settled that an alien enemy, resident in the' enemy’s country, cannot during the war prosecute an action in our courts.” Jackson v. Decker, 11 Johns. 418; Bell v. Chapman, 10 id. 183; Sanderson v. Morgan, 39 N. Y. 231; Kershaw v. Kelsey, 100 Mass. 561; Rothbarth v. Herzfeld, 179 App. Div. 865; affd., 223 N. Y. 578; Farenholtz v. Meinshausen, 181 App. Div. 474; Hungarian General Credit Bank v. Titus, 182 id. 826. The proceeding, therefore, cannot he further prosecuted until peace is formally declared. The other objections to the petition will be considered when the proceeding can be properly submitted to the attention of the court. Settle order on notice suspending further proceedings herein as indicated. The order should also restrain the administratrix from making any distribution of the estate pending the disposition of this proceeding.
Decreed accordingly.